 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                               Case No. 2:18-mj-00461-GWF
 8                                        Plaintiff,
             v.                                                        ORDER
 9
      EUGENE LEE,
10

11                                      Defendant.
12

13          On October 23, 2018, the Court granted the Las Vegas Metropolitan Police Department’s
14   (“LVMPD”) Motion for an Order to Serve Federal Inmate Eugene Lee in the District of Hawaii.
15   Order, (ECF No. 11). Upon review, the Court was not provided a copy of the Civil Summons
16   and Complaint for Forfeiture filed in Nevada District Court, Clark County, Nevada Case No. A-
17   18-779541-C. Accordingly,
18          IT IS HEREBY ORDERED that Counsel for the LVMPD shall provide a file stamped
19   copy of the Civil Summons and Complaint to the United States Marshals Office to be issued to
20   Federal Inmate Eugene Lee, Federal Inmate #15891-022, who is presently housed at the Federal
21   Detention Center Honolulu.
22          Dated this 23rd day of October, 2018.
23

24
                                                           GEORGE FOLEY, JR.
25                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
